Citation Nr: 9901700	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-23 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for disabilities of the 
shoulders and back.

2.  Entitlement to an increased disability rating for 
dermatitis, currently rated as 10 percent disabling.

3.  Entitlement to an increased (compensable) disability 
rating for residuals of a right foot fracture.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.  He also had National Guard service, with periods of 
active duty for training.

This appeal arises from a May 1997 rating decision of the 
Atlanta, Georgia, Regional Office (RO).  In that decision, 
the RO denied service connection for injury of the shoulders 
and back, continued a 10 percent disability rating for 
dermatitis, and assigned a 0 percent, noncompensable 
disability rating for residuals of a fracture of the right 
foot.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has problems in both shoulders 
and in his back that began during his National Guard service.  
He contends that his service-connected dermatitis has 
worsened, and that an increased disability rating is 
warranted.  He contends that he has pain in his right foot 
residual to a service-connected fracture, and that a higher, 
compensable, rating should be assigned for that disability.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claim for service 
connection of disabilities of the shoulders and back is not a 
well grounded claim.  It is also the decision of the Board 
that the preponderance of the evidence is against a 
disability rating in excess of 10 percent for dermatitis, and 
that the preponderance of the evidence is against a 
compensable disability rating for residuals of a right foot 
fracture.


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
of a nexus between injury or disease of the shoulders or back 
during service, and current disability of the shoulder or 
back.

2.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeals for 
increased disability ratings for dermatitis and a right foot 
fracture.

3.  The veterans dermatitis is currently manifested by 
itching and by plaques and scaling involving an extensive 
area, without evidence of exudation, constant itching, 
extensive lesions, or marked disfigurement.

4.  A fracture of the second metatarsal in the veterans 
right foot is healed.  Impairment residual to the fracture is 
limited to intermittent pain, without pain on simple motion, 
or limitation of motion.


CONCLUSIONS OF LAW

1.  The claim for service connection for disorders of the 
shoulders and or back is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The criteria for a disability rating in excess of 10 
percent for dermatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.118, Diagnostic Codes 7806, 7817 (1998).

3.  The criteria for a compensable disability rating for 
residuals of a right foot fracture have not been met.  38 
U.S.C.A. §§ 155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 
5383, 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Shoulders and Back

The veteran is seeking service connection for disabilities of 
the shoulders and back.  In a July 1996 statement, the 
veteran wrote that he had a disorder in both shoulders that 
had first occurred during National Guard service in the 
summer of 1987.  He wrote that he had back problems due to an 
injury that had occurred during National Guard service in the 
summer of 1995.  In August 1997, he wrote that he had injured 
his shoulders and back in 1996, during his National Guard 
service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  A period of active duty in a 
military service is considered to be active service for 
purposes of establishing service connection of a disability.  
In addition, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty 
is considered to be active service.  38 U.S.C.A. § 101(24) 
(West 1991).  The veterans membership in the National Guard 
between his periods of training is not considered to be 
active service for purposes of service connection.  
Therefore, service connection for shoulder and back 
disabilities attributed to his National Guard service may be 
granted only if a disabling injury or disease originated, or 
was aggravated, during one of the periods of active duty for 
training.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Veterans Appeals (Court) has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), the Department of Veterans 
Affairs (VA) has a duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).

In Caluza v. Brown, 7 Vet.App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

The veterans claims file does not contain records that list 
the dates of his periods of active duty for training in the 
National Guard.  While the claims file contains medical 
records from National Guard service that the veteran 
submitted, it is not clear whether all medical records 
associated with the veterans National Guard service are in 
the claims file.

Service medical records from the veterans period of active 
service in 1967 to 1969 did not show any disorders of the 
shoulders or back.  The veteran submitted a private medical 
record that indicated that he was under treatment in 1990 for 
osteoarthritis of the shoulders.  In an April 1991 orthopedic 
consultation at Fort Gordon, Georgia, the veteran reported a 
several year history of bursitis in both shoulders.  The 
orthopedist found that the veteran had chronic impingement of 
both shoulders.  The veteran received a permanent profile for 
purposes of National Guard service, indicating limitations in 
physical exercise.  A National Guard sick slip, dated in July 
1994, indicated that the veteran had bilateral bursitis of 
the shoulders.  A February 1996 note from a private 
orthopedist indicated that the veteran should not do push-ups 
for the next ninety days, due to shoulder surgery.

Private and National Guard medical records dated from 1990 to 
1996 indicated that the veteran had bursitis and 
osteoarthritis of the shoulders.  None of the records that 
the veteran submitted indicated he had sustained shoulder 
injuries during any period of active duty for training.  Nor 
did any record indicate that his bursitis or arthritis had 
begun during a period of active duty for training.  As there 
is no medical evidence of a nexus between a disease or injury 
of the shoulders during National Guard active duty for 
training and a current shoulder disability, the evidence 
submitted does not meet the Courts requirements for a well 
grounded claim for service connection.  See Caluza, supra, at 
506.

National Guard medical records from August 1995 indicated 
that the veteran reported that he had twisted his back in the 
field.  Lumbar spine x-rays taken at that time revealed no 
fractures or subluxations, and minimal degenerative changes.  
A private orthopedist, in statements dated in November 1995, 
December 1995, and February 1996, reported that the veteran 
was under treatment for back pain, and could not do sit-ups 
or heavy lifting.  The medical records regarding the 
veterans back do not include any medical evidence of a nexus 
between a disease or injury of the back during a period of 
active duty for training, and current disability of the back.  
In the absence of such evidence, the criteria for a well 
grounded claim for service connection for a back disability 
have not been met.  The Board concludes that the claim for 
service connection for disabilities of the shoulders and back 
is not a well grounded claim.  Therefore, the claim is 
denied.

Dermatitis

The veteran is seeking a higher disability rating for 
dermatitis, which is currently rated as 10 percent disabling.  
Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1998).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1998).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (1998).

A claim for an increased rating for a disability is generally 
well grounded when an appellant indicates that the severity 
of the disability has increased.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992).  The veteran contends that 
his dermatitis has worsened.  The Board finds that his claim 
for an increased rating is a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  We are also 
satisfied that all facts relevant to the veteran's claim have 
been properly developed, so that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of that claim.

Under the VA rating schedule, dermatitis is rated as follows:

With exfoliation, exudation or itching, 
if involving an exposed surface or 
extensive area. . . . . . . . . . 10 
percent

With exudation or itching constant, 
extensive lesions, or marked 
disfigurement. . . . . . . . . . . . . . 
. . . . . 30 percent

With ulceration or extensive exfoliation 
or crusting, and systemic or nervous 
manifestations, or exceptionally 
repugnant. . . . . . . . . . . . . . . . 
. . . . . . . . . . . . 50 percent

38 C.F.R. § 4.118, Diagnostic Codes 7806, 7817 (1998).

On VA medical examination in October 1996, the veteran 
reported that his skin disorder had begun during service in 
Vietnam, in 1968 or 1969, with itching and pigmentary changes 
on the inner thighs and groin area.  He reported that salves 
provided to treat the condition had helped, but had never 
cured it.  He indicated that the rash had become aggressive, 
and expanded in areas to include the buttocks and gluteal 
cleft.  The examining dermatologist observed hypopigmented 
plaques on the groin area, with minimal scaling on the inner 
thighs, sparing the scrotum.  There were scaly plaques on the 
buttocks bilaterally, including the gluteal cleft.  Although 
the veteran did not report problems with the skin on his 
feet, the examiner noted small plaques on the plantar 
surfaces of the veterans feet, scaling in the interdigital 
spaces of the feet, and onychodystrophy of some of the 
toenails.  The examiners impression was tinea pedis, tinea 
cruris, and unguium.

In a July 1997 statement, the veteran wrote that over the 
years he had used medications to treat his skin rash.  He 
wrote that all of the medications he had tried had failed, 
and that the rash had spread to a greater area.

The evidence indicates that the veterans dermatitis involves 
an extensive area, and is accompanied by itching.  There is 
no evidence that his dermatitis produces exudation, constant 
itching, extensive lesions, or marked disfigurement.  The 
current manifestations of the veterans dermatitis are 
consistent with the existing 10 percent rating, and do not 
meet the criteria for a 30 percent rating.  Therefore, the 
claim for an increased rating is denied.

Right Foot

In 1996, during a period of National Guard active duty for 
training, the veteran sustained an injury to his right foot 
when a heavy object fell on the foot.  In a May 1997 rating 
decision, the RO assigned a 0 percent, noncompensable rating 
for the residual disability of the foot.  The veteran 
appealed that rating.

The Court has established that when a claimant was awarded 
service connection for a disability, and the claimant 
subsequently appealed the RO's initial assignment of the 
rating for those disabilities, the claim is well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet.App. 218 
(1995).  The veteran appealed the rating initially assigned 
for his right foot, and the rating schedule provides for 
compensable ratings for foot injuries.  Therefore, the Board 
finds that the claim is well grounded.  In addition, the 
Board is satisfied that all facts relevant to the veteran's 
claim have been properly developed, so that VA has satisfied 
its statutory obligation to assist the veteran in the 
development of his claim.

In a March 1997 VA medical examination, the veteran reported 
pain along the medial aspect of his right foot, particularly 
with walking for long periods of time and with any change in 
weather.  The veteran indicated that he would not describe 
the foot as significantly disabling.  X-rays of the right 
foot revealed evidence of a healed fracture of the second 
metatarsal, with no abnormal excessive angulation and no 
evidence of arthrosis.  The examining physician observed that 
the foot had normal external architecture.  On the plantar 
aspect of the foot, there was no evidence of transfer lesions 
on the heel pad or on the metatarsal heads.  Subtalar motion 
and transmetatarsal joint motion were supple, without pain.  
Dorsiflexion of the metatarsal phalangeal joint was to 60 
degrees, and plantar flexion was to 50 degrees.  The 
examiners assessment was status post second metatarsal 
fracture, healed.

Under the VA rating schedule, a compensable rating is 
assigned if there is malunion or nonunion of the metatarsal 
bones.  38 C.F.R. § 4.71a, Diagnostic Code 5283 (1998).  
Other injuries of the foot are rated as 10 percent disabling 
if the injury is moderate, 20 percent if moderately severe, 
and 30 percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5284 (1998).

The medical evidence does not indicate that there is malunion 
or nonunion of the previously fractured second metatarsal in 
the veterans right foot.  Simple movement of the foot on 
examination was not accompanied by pain.  The veteran 
reported that he has some pain in the foot, particularly when 
the weather changes or when he walks for a long time.  Pain 
and diminished endurance are factors to be considered in 
evaluating a musculoskeletal disability.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998); see also DeLuca v. Brown, 8 
Vet.App. 202 (1995).  The pain described by the veteran is 
neither constant nor very strong, and does not impair 
function of the veterans foot sufficiently to produce a 
moderate disability of the foot.  The Board concludes that, 
even taking into account the pain and diminished endurance, 
the impairment residual to the fracture does not warrant a 
10 percent rating.  Therefore, the claim for a compensable 
rating is denied.



ORDER

A well grounded claim for service connection for disabilities 
of the shoulders and back not having been submitted, the 
claim is denied.

Entitlement to a disability rating in excess of 10 percent 
for dermatitis is denied.

Entitlement to a compensable disability rating for residuals 
of a right foot fracture is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
